Case: 22-20360     Document: 00516541466         Page: 1     Date Filed: 11/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                  No. 22-20360                November 10, 2022
                                Summary Calendar
                                                                 Lyle W. Cayce
                                                                      Clerk

   Randall E. Rollins, and does 1-300,000,000,

                                                           Plaintiff—Appellant,

                                       versus

   The President of The United States of America; The
   Senate of the United States of America; The House of
   Representatives of the United States of America,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:22-cv-1427


   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant, Randall E. Rollins, on behalf of Does 1-
   300,000,000, appeals the district court’s dismissal of his action against
   Defendant-Appellees, the President of the United States of America, the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20360           Document: 00516541466              Page: 2       Date Filed: 11/10/2022




                                            No. 22-20360


   Senate of the United States of America, and the House of Representatives of
   the United States of America. For the reasons set forth below, we AFFIRM.
                                      I. BACKGROUND
           Randall Rollins appeals the district court’s dismissal of his complaint
   and denial of his emergency motion for a temporary restraining order
   (“TRO”). The basis of Rollins’s complaint and TRO is his allegation that
   Defendants are violating the U.S. Constitution by “fail[ing] to enforce the
   immigration laws” and are “unabashedly and proudly allow[ing] America to
   be invaded by foreign criminals on a daily basis.” Rollins’s TRO sought to
   “enjoin[] and restrain[] the President, Senate, and House of Representatives
   from allowing people from other countries to illegally invade the United
   States of America.” The district court denied Rollins’s motion for a TRO,
   and dismissed Rollins’s complaint for lack of standing, holding that his
   interest in Defendants’ compliance with immigration laws is no different
   from that held by the general public.1 Rollins timely appealed.
                                        II. DISCUSSION
           This court reviews de novo a district court’s Rule 12(b)(1) dismissal
   for lack of standing.2 “The burden of proof for a Rule 12(b)(1) motion is on
   the party asserting jurisdiction.”3
           On appeal, Rollins asserts that the district court erred in dismissing
   his complaint because he alleged a sufficient factual basis to support his claim.
   His opening brief does not address the district court’s determination that he


           1
               Schlesinger v. Reservists Committee to Stop the War, 418 U.S. 208, 220-21 (1974).
           2
            Cornerstone Christian Sch. v. Univ. Interscholastic League, 563 F.3d 127, 133 (5th
   Cir. 2009).
           3
             Alfonso v. United States, 752 F.3d 622, 625 (5th Cir. 2014) (quoting In re FEMA
   Trailer Formaldehyde Prods. Liab. Litig., 646 F.3d 185, 189 (5th Cir. 2011)).




                                                  2
Case: 22-20360           Document: 00516541466               Page: 3       Date Filed: 11/10/2022




                                            No. 22-20360


   lacked standing to bring his complaint, and his reply brief dedicates two
   sentences to the topic. Rollins’s reply brief asserts that he has standing to
   bring suit on behalf of himself and 300,000,000 Americans “because of the
   incalculable damage that this invasion is doing,” and that “millions of . . .
   Americans[] are suffering intentional infliction of emotional distress by the
   spectacle of Defendants allowing America to be invaded.” Although pro se
   briefs are afforded liberal construction, even pro se litigants must brief
   arguments in their opening brief in order to preserve them.4 Rollins’s
   opening brief fails to address the district court’s reason for dismissing his
   claim. Therefore, his argument is abandoned.5
           Accordingly, the judgment of the district court is AFFIRMED.




           4
             See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993) (“This Court will not
   consider a claim raised for the first time in a reply brief.” (citing United States v. Prince, 868
   F.2d 1379, 1386 (5th Cir. 1989))).
           5
               Brinkmann v. Dall. Cnty. Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).




                                                   3